DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
3.	Claims 1-20, filed on 8/6/2019, are pending in this office action.

Priority
4.	Applicant’s claim for the benefit of a prior-filed US application 16/383440, filed 4/12/2019, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  


Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321I or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) – 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 

6.	Claim 1, 9, and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 9, and 12 of copending Application No. 16/383440. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.

The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 

Application No. 16/383440
Instant Application
Claim 1,
 A system comprising: 
a computer processor; an electronic communication network, the computer processor being in electronic communication with a client computer device via the electronic communication network; 
a source database in electronic communication with the computer processor that stores assessment data corresponding to a plurality of assessment items; 

retrieve the assessment data from a source database; 
determine first assessment item part health scores for each of a plurality of assessment item parts of an assessment item of the plurality of assessment items, 
determining an assessment item part health score for an assessment item part of the plurality of assessment item parts comprising: 
determining assessment-item-part-level metric values for a plurality of assessment-item-part-level metrics for the assessment item part based on responses submitted to the plurality of assessment item parts by a sample population of responders; 


determining assessment-item-part-level metric scores for each of the plurality of assessment-item-part-level metrics based on the assessment-item-part-level metric values; 
assigning assessment-item-part-level weight values to each of the plurality of assessment-item-part-level metrics; 
determining assessment-item-part-level reliability values for each of the plurality of assessment-item-part-level metrics based on at least a size of the sample population of responders; 
and determining the assessment item part health score for the assessment item part based on the assessment-item-part-level metric scores, the assessment-item-part-level weight values, and the 
generate a first user interface that includes the assessment-item- part-level metric scores; 
and cause the first user interface to be displayed at a screen of the client computer device.
Claim 1,
A system comprising: 
a computer processor; 
an electronic communication network, the computer processor being in electronic communication with a client computer device via the electronic communication network; 
a source database in electronic communication with the computer processor that stores assessment data corresponding to a plurality of digital assessments; 

retrieve the assessment data from a source database; 
determine a content health score for a content element associated with a portion of the assessment data by: 


determining subcontent health scores for subcontent elements of the content element; 
determining metric values for a plurality of metrics corresponding to a hierarchical content level of the content element based on the portion of the assessment data, wherein at least one metric value of the metric values is determined by performing weighted harmonic averaging of the subcontent health scores of the subcontent elements of the content element; 
determining metric scores for the plurality of metrics based on the metric values; 


determining weight values for each of the plurality of metrics; 

determining reliability values for each of the plurality of metrics based on at least a size of a sample population of responders; 

and determining the content health score for the content element based on the metric scores, the weight values, and the reliability values; 




generate a first user interface that includes the content health score; 
and cause the first user interface to be displayed at a screen of the client computer device.
Claim 9,
A system comprising: 
a computer processor; 
a source database in electronic communication with the computer processor that stores assessment data corresponding to a plurality of assessment items; 
and a computer memory in electronic communication with the computer processor and configured to store computer-readable instructions which, when executed by the computer processor cause the computer processor to: 
retrieve the assessment data from the source database; 












determine a content health score for content of a hierarchical content level by: determining metric values for a plurality of metrics for the content based on responses submitted to one or more of the plurality of digital assessment items by a sample population of responders, the plurality of metrics corresponding to 

determining metric scores for the plurality of metrics based on the metric values; 













assigning respective weight values to each of the plurality of metrics for the content; 
determining respective reliability values for each of the plurality of metrics; 

and determining the content health score for the content based on the metric scores, the weight values, and the reliability values; 
generate a user interface that includes the content health score and the metric scores; 
and cause the user interface to be displayed at a screen of a client computer device in electronic communication with the computer processor.
Claim 9,
A system comprising: 
a computer processor; 
at least one data store in electronic communication with the computer processor that stores assessment data and content health scores; 
and a computer memory in electronic communication with the computer processor and configured to store computer-readable instructions which, when executed by the computer processor cause the computer processor to: 
receive a request from a client device in electronic communication with the computer processor, the request defining a content element; 
in response to the request, generate a content analytics interface corresponding to the content element by: identifying subcontent elements of the content element; 





retrieving subcontent health scores from the at least one data store; 
and generating a table that includes identifying information for each of the subcontent elements and that includes the subcontent health scores, the content analytics interface comprising the table; 

and calculate a subcontent health score of the subcontent health scores corresponding to a subconent element of the subcontent elements by: retrieving the assessment data from the data store; 
determining metric values for a plurality of metrics for the subcontent element based on responses submitted to one or more assessment item parts of the subcontent element by a sample population of responders, the plurality of metrics corresponding to a hierarchical content level of the subcontent element; 
determining metric scores for the plurality of metrics based on the metric values; 
assigning weight values to each of the plurality of metrics for the subcontent element; 
determining reliability values for each of the plurality of metrics for the subcontent element; 
and determining the subcontent health score for the subcontent element based on the metric scores, the weight values, and the reliability values.
Claim 12,
A method comprising: 
with a processor, retrieving assessment data from a source database, the assessment data corresponding to a plurality of digital assessment items; 

determining first assessment item part health scores for each of a plurality 




with the processor, determining assessment-item-part-level metric values for a plurality of assessment-item-part-level metrics for the assessment item part based on responses submitted to the plurality of assessment item parts by a sample population of responders; 
with the processor, determining assessment-item-part-level metric scores for each of the plurality of assessment-item-part-level metrics based on the assessment-item-part-level metric values; 
with the processor, assigning assessment-item-part-level weight values to each of the plurality of assessment-item-part-level metrics; with the processor, 
determining assessment-item-part-level reliability values for each of the plurality of assessment-item-part-level metrics based on at least a size of the sample population of responders; 
and with the processor, determining the assessment item part health score for the assessment item part based on the assessment-item-part-level metric scores, the assessment-item-part-level weight values, and the assessment-item-part-level reliability values; 



with the processor, generating a first user interface that includes the assessment-item-part-level metric scores;


 
and with the processor, causing the first user interface to be displayed at a client computer device.
Claim 12,
A method comprising: 
retrieving, by a processor, assessment data from a source database, the assessment data corresponding to a plurality of digital assessment items comprising a plurality of assessment item parts; 
determining, by the processor, first content health scores for each of a 
determining, by the processor, first metric values for a plurality of first metrics for the first subcontent element based on responses submitted to the plurality of assessment item parts by a sample population of responders; 

determining, by the processor, first metric scores for each of the first metrics based on the first metric values; 


assigning, by the processor, first weight values to each of the first metrics; 



determining, by the processor, first reliability values for each of the first metrics based on at least a size of the sample population of responders; 

and determining, by the processor, a first content health score of the first content health scores for the first subcontent element based on the first metric scores, the first weight values, and the first reliability values; 
receiving, by the processor from a client device, a request for a content analytics interface corresponding to the content element; 
generating, by the processor, the content analytics interface, the content analytics interface comprising a listing of the subcontent elements and the first 
and causing, by the processor, the content analytics interface to be displayed at the client device.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 102
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8.	Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zertuche (US Publication 2018/0366019).
As per claim 1, Zertuche teaches A system (see Abstract)
comprising: a computer processor; (Figure 11 reference 1110, processor)
an electronic communication network, the computer processor being in electronic communication with a client computer device via the electronic communication network; (Figure 11 reference 1140, input/output)
a source database in electronic communication with the computer processor that stores assessment data corresponding to a plurality of digital assessments; (paragraph 
and a computer memory in electronic communication with the computer processor and configured to store computer-readable instructions which, when executed by the computer processor cause the computer processor to: retrieve the assessment data from a source database; (Figure 11 reference 1120, memory, and Figure 1 reference 140, paragraphs 0081, 0083, receive assessment data)
determine a content health score for a content element associated with a portion of the assessment data by: determining subcontent health scores for subcontent elements of the content element; (paragraph 0055, 0085, scores from analyzing assessment data)
determining metric values for a plurality of metrics corresponding to a hierarchical content level of the content element based on the portion of the assessment data, wherein at least one metric value of the metric values is determined by performing weighted harmonic averaging of the subcontent health scores of the subcontent elements of the content element; (paragraphs 0044, 0063, assessment metrics)
determining metric scores for the plurality of metrics based on the metric values; (paragraph 0029, 0101, question scores)
determining weight values for each of the plurality of metrics;  (paragraphs 0042, 0084, assessment weights and question weights)
 determining reliability values for each of the plurality of metrics based on at least a size of a sample population of responders; (paragraph 0020, 0036, measure of reliability of questions)

generate a first user interface that includes the assessment-item- part-level metric scores; (Figure 4, paragraphs 0031, 0039, 0087, an interactive dashboard is presented to the user to generate results)
and cause the first user interface to be displayed at a screen of the client computer device. (Figure 4, paragraphs 0041, 0088, 0112, interactive dashboards and generated report are displayed to the user)
As per claim 2, Zertuche teaches the subcontent elements comprise assessment item parts, wherein the content element comprises an assessment item, wherein the plurality of metrics comprise assessment-item-level metrics, wherein the content health score comprises an assessment item health score of the assessment item, and wherein the subcontent health scores comprise assessment item part health scores of the assessment item parts. (paragraph 0063, 0084, 0085, analyzing assessment data with metrics, weights to generate scores, paragraphs 0045, 0056, 0085, scores and weights for particular question)
As per claim 3, Zertuche teaches the assessment item part health scores are calculated based on a plurality of assessment-item-part-level metric values including, for a given assessment item part of the assessment item parts, at least a difficulty metric value, a discrimination metric value, and a hint change metric value, wherein the difficulty metric value corresponds to an estimate of assessment item part difficulty, wherein the discrimination metric value corresponds to an estimate of an ability of a 
As per claim 4, Zertuche teaches the computer-readable instructions, when executed by the computer processor cause the computer processor to: determine the difficulty metric value, the discrimination metric value, and the hint change metric value for the given assessment item part based on the portion of the assessment data and a modified two-parameter item response theory model. (paragraph 0020, 0031, psychometric data
As per claim 5, Zertuche teaches determining the difficulty metric value, the discrimination metric value, and the hint change metric value for the given assessment item part comprises: iteratively applying a gradient descent optimization algorithm and a loss function to at least the portion of the assessment data according to the modified two-parameter item response theory model to determine the difficulty metric value, the discrimination metric value, and the hint change metric value. (paragraph 0022, 0031, difficulty)
As per claim 6, Zertuche teaches the loss function comprises a sum of a cross entropy component, an ability mean component, and an ability standard deviation component. (paragraph 0041, 0045, average scores)
As per claim 7, Zertuche teaches the assessment-item-level metrics for the assessment item include one or more of: an assessment item usage metric corresponding to a ratio of responders that used the assessment item to all responders 
As per claim 8, Zertuche teaches at least some of the assessment-item-part-level metric values are calculated by first and second general purpose graphics processing unit instances operating in parallel. (paragraph 0131, 0140, multitasking and parallel processing)

As per claim 9, Zertuche teaches A system (see Abstract)
 comprising: a computer processor; (Figure 11 reference 1110, processor)
at least one data store in electronic communication with the computer processor that stores assessment data and content health scores; (paragraph 0083, assessment service stores assessment information, paragraph 0132, database management systems)
and a computer memory in electronic communication with the computer processor and configured to store computer-readable instructions which, when executed by the computer processor cause the computer processor to: receive a request from a client device in electronic communication with the computer processor, the request defining a content element; (Figure 11 reference 1120, memory, and Figure 1 reference 140, paragraphs 0081, 0083, receive assessment data)
in response to the request, generate a content analytics interface corresponding to the content element by: identifying subcontent elements of the content element; (paragraph 0026, 0101, hierarchical models)
retrieving subcontent health scores from the at least one data store; (paragraph 0055, 0085, scores from analyzing assessment data)
and generating a table that includes identifying information for each of the subcontent elements and that includes the subcontent health scores, the content analytics interface comprising the table; (Figure 6, paragraph 0110, generate reports comprising charts and showing scores associated with assessment data)

and calculate a subcontent health score of the subcontent health scores corresponding to a subconent element of the subcontent elements by: retrieving the assessment data from the data store; (paragraphs 0081, 0083, receive assessment data)
determining metric values for a plurality of metrics for the subcontent element based on responses submitted to one or more assessment item parts of the subcontent element by a sample population of responders, the plurality of metrics corresponding to a hierarchical content level of the subcontent element; (paragraphs 0044, 0063, assessment metrics)
determining metric scores for the plurality of metrics based on the metric values; (paragraph 0029, 0101, question score)
assigning weight values to each of the plurality of metrics for the subcontent element; (paragraphs 0042, 0084, assessment weights and question weights)
determining reliability values for each of the plurality of metrics for the subcontent element; (paragraph 0020, 0036, measure of reliability of questions)
and determining the subcontent health score for the subcontent element based on the metric scores, the weight values, and the reliability values. (paragraph 0101, 0103, normalization and correlation of score data)
As per claim 10, Zertuche teaches a given reliability value of the reliability values for a given metric of the plurality of metrics is determined based on at least a 
As per claim 11, Zertuche teaches determining the subcontent health score for the subcontent element based on the metric scores, the weight values, and the reliability values comprises: calculating a first term by: calculating a first plurality of products, wherein each of the first plurality of products corresponds to a respective metric of the plurality of metrics, and wherein the first plurality of products comprises a first product of a metric score of the metric scores, a weight value of the weight values, and a reliability value of the reliability values; and calculating a first sum of the first plurality of products to produce the first term; calculating a second term by: calculating a second plurality of products, wherein each of the second plurality of products corresponds to a respective metric of the plurality of metrics for the content, and wherein the second plurality of products comprises a second product of the weight value and the reliability value; and calculating a second sum of the second plurality of products to produce the second term; and dividing the first term by the second term. (paragraph 0098, 0101, 0103, 0107, analyzing and normalizing scores based on metrics and weighing)

As per claim 12, Zertuche teaches A method comprising: (see Abstract)
retrieving, by a processor, assessment data from a source database, the assessment data corresponding to a plurality of digital assessment items comprising a plurality of assessment item parts; (Figure 11 reference 1120, memory, and Figure 1 reference 140, paragraphs 0081, 0083, receive assessment data)

wherein determining a first content health score for a first subcontent element of the plurality of subcontent elements comprises: determining, by the processor, first metric values for a plurality of first metrics for the first subcontent element based on responses submitted to the plurality of assessment item parts by a sample population of responders; (paragraphs 0044, 0063, assessment metrics)
determining, by the processor, first metric scores for each of the first metrics based on the first metric values; (paragraph 0029, 0101, question scores)
assigning, by the processor, first weight values to each of the first metrics; (paragraphs 0042, 0084, assessment weights and question weights)
determining, by the processor, first reliability values for each of the first metrics based on at least a size of the sample population of responders; 
(paragraph 0020, 0036, measure of reliability of questions)
and determining, by the processor, a first content health score of the first content health scores for the first subcontent element based on the first metric scores, the first weight values, and the first reliability values; (paragraph 0101, 0103, normalization and correlation of score data)
receiving, by the processor from a client device, a request for a content analytics interface corresponding to the content element; generating, by the processor, the 
 and causing, by the processor, the content analytics interface to be displayed at the client device. (Figure 4, paragraphs 0041, 0088, 0112, interactive dashboards and generated report are displayed to the user)
As per claim 13, Zertuche teaches the plurality of subcontent elements are assessment items, the method further comprising: determining, by the processor for an assessment item corresponding to a second subcontent element of the plurality of subcontent elements, an assessment item health score by: calculating, by the processor, a plurality of assessment item part health scores for assessment item parts included in the assessment item, based on a plurality of assessment-item-part-level metrics; determining, by the processor, assessment-item-level metric values for a plurality of assessment-item-level metrics for the assessment item based at least on the assessment item part health scores; with the processor, determining assessment-item-level metric scores for each of the plurality of assessment-item-level metrics based on the assessment-item-level metric values; with the processor, assigning assessment-item-level weight values to each of the plurality of assessment-item-level metrics; with the processor, determining assessment-item-level reliability values for each of the plurality of assessment-item-level metrics; and with the processor, determining the assessment item health score for the assessment item based on the assessment-item-level metric scores, the assessment-item-level weight values, and the assessment-item-
As per claim 14, Zertuche teaches the plurality of assessment-item-part-level metrics comprise at least a difficulty metric, a discrimination metric, and a hint change metric, wherein the difficulty metric corresponds to an estimate of assessment item part difficulty, wherein the discrimination metric corresponds to an estimate of an ability of a given assessment item part to discriminate between responders having different abilities, and wherein the hint change metric corresponds to an estimate of how assessment item part difficulty is affected by hint usage. (paragraph 0020, psychometric data, and paragraph 0063, metrics)
As per claim 15, Zertuche teaches determining, by the processor, assessment-item-part-level metric values for the plurality of assessment-item-part-level metrics based at least in part on the assessment data and a modified two-parameter item response theory model. (paragraph 0020, 0031, psychometric data); 16 (paragraph 0022, 0031, difficulty)
As per claim 16, Zertuche teaches determining, by the processor, a difficulty metric value corresponding to the difficulty metric, a discrimination metric value corresponding to the discrimination metric, and a hint change metric value corresponding to the hint change metric by: iteratively applying, by the processor, a gradient descent optimization algorithm and a loss function to at least a portion of the assessment data according to the modified two-parameter item response theory model 
As per claim 17, Zertuche teaches the loss function comprises a sum of a cross entropy component, an ability mean component, and an ability standard deviation component. (paragraph 0041, 0045, average scores)
As per claim 18, Zertuche teaches the assessment-item-level metrics include one or more of: an assessment item usage metric corresponding to a ratio of responders that used the assessment item to all responders that used assessment items in a section comprising the assessment item; an assessment item completion metric corresponding to a percentage of responders that completed the assessment item to all responders that used the assessment item; a difference in assessment item part usage metric corresponding to a first difference between a first number of responders that submitted at least one response to a most often used assessment item part of the assessment item and a second number of responders that submitted at least one response to a least often used assessment item part of the assessment item divided by the first number of responders; an unused assessment item part metric corresponding to a percentage of unused assessment item parts of the assessment item; an assessment item part health score difference metric corresponding to a second difference between a mean of the assessment item part health scores and a weighted harmonic average of the assessment item part health scores; an assessment item alignment metric corresponding to an estimate of how completion of a formative assessment item affects responder performance on a corresponding summative assessment item; and an assessment item part health score average metric 
As per claim 19, Zertuche teaches at least a portion of the assessment-item-part-level metric values are calculated by first and second general purpose graphics processing unit instances operating in parallel. (paragraph 0131, 0140, multitasking and parallel processing
As per claim 20, Zertuche teaches detecting, by the client device, a user interaction with a sort button of the content analytics interface; and sorting, by the client device, the listing of the subcontent elements shown on the content analytics interface according to the first content health scores of the subcontent elements. (paragraph 0053, 0140, sorted in sequential order)


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Panuganty (US Publication 2019/0378429 A1)
Benson (US Publication 2009/0162827 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANGELINO N GORTAYO whose telephone number is (571)272-7204.  The examiner can normally be reached on Monday-Friday 7:00am - 3:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANGELINO N GORTAYO/Primary Examiner, Art Unit 2168